DETAILED ACTION
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Applicant’s arguments filed on 06/06/2022 are acknowledged and have been fully considered. The examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous actions are hereby withdrawn in light of applicant’s arguments set forth on 06/06/2022, and also in light of the phone conversation that took place on 07/20/2022. During the phone conversation, Examiner proposed an amendment to put independent claims 11 and 24 commensurate in scope with allowable claim 1. Specifically, for instant claim 24, it was proposed to change the methyl prednisolone acetate and polysorbate 80 concentrations to be the same as what is claimed in instant claim 1 while also deleting “and the remainder water” language. For instant claim 11, " A process for preparing the sterile injectable suspension of claim 6, the process comprising the steps of: a) preparing an aqueous slurry consisting of methylprednisolone acetate and polysorbate 80 in water; and b) sterilizing the aqueous slurry by moist heat sterilization to form a sterile slurry, wherein the potency of the methylprednisolone acetate in the suspension is not reduced by application of moist heat sterilization to the slurry. " was proposed to replace “A process for preparing a sterile injectable suspension of a water-insoluble steroid, the process comprising the steps of: a) preparing an aqueous slurry consisting of a water-insoluble steroid and a polysorbate in water; and b) sterilizing the aqueous slurry by moist heat sterilization to form a sterile slurry, wherein the potency of the insoluble steroid in the suspension is not reduced by application of moist heat sterilization to the slurry” along with cancelling now redundant instant claims 13-15. Examiner also proposed to change the ordering of the claims such now instant claims 21-25 comes after instant claim 10, since instant claims 21-25 are directed to a composition (along with claims 1-2, 6 and 9-10) whereas instant claims 11-18 are directed to a method. Examiner also proposed to cancel instant claim 2 since it claims broader concentration ranges compared to instant claim 1. Examiner also proposed to fix a minor informality in instant claim 1 to change “80 mg per ml” to “80 mg/ml”. Examiner also proposed to fix a minor informality in claims 24-25 to replace “suspension” with “slurry” since it is the slurry and not the suspension that is being prepared in the product-by-process claim 24. Applicant agreed to these amendments. 
It is also noted that even though instant claims 9 and 23 disclose concentrations that are different compared to instant claim 1 for methylprednisolone acetate and polysorbate 80, there is no issue found with these concentrations since claim 9 is dependent on claim 6 which forms a new composition as a suspension where concentrations of each component are modified via dilution and or addition of more surfactants including polysorbate 80 (surfactant). 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement and species elections as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn to rejoin the mentioned claims. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a phone call with William Hare on 07/20/2022.  Claims not mentioned here will be as found in the claim set from 06/06/2022.

	Claims 2 and 13-15 are cancelled. 
Claim 1 reads:
A sterile aqueous slurry consisting of methylprednisolone acetate, polysorbate 80 and water wherein the methylprednisolone acetate in the sterile aqueous slurry is in the form of particles having a D90 of between 7.93 microns and 17.30 microns, a D50 of between 3.87 microns and 6.92 microns, and a D10 of between 1.77 microns and 2.77 microns, the concentration of methylprednisolone acetate in the slurry is about 80 mg/ml or about 160 mg/ml, and the concentration of polysorbate 80 in the slurry is about 3.88 mg/ml or about 3.76 mg/ml.



Claim 11 reads:
A process for preparing the sterile injectable suspension of claim 6, the process comprising the steps of:
a) preparing an aqueous slurry consisting of methylprednisolone acetate and polysorbate 80 in water; and 
b) sterilizing the aqueous slurry by moist heat sterilization to form a sterile slurry, wherein the potency of the methylprednisolone acetate in the suspension is not reduced by application of moist heat sterilization to the slurry. 

Claim 24 reads:
A sterile aqueous slurry consisting of methylprednisolone acetate, polysorbate 80 and water wherein the methylprednisolone acetate in the sterile aqueous slurry is in the form of particles having a D90 of between 7.93 microns and 17.30 microns, a D50 of between 3.87 microns and 6.92 microns, and a D10 of between 1.77 microns and 2.77 microns, the concentration of methylprednisolone acetate in the slurry is about 80 mg/ml or about 160 mg/ml, and the concentration of polysorbate 80 in the slurry is about 3.88 mg/ml or about 3.76 mg/ml, wherein the slurry is prepared in a process that includes the steps of: 
a) preparing an aqueous slurry of the methylprednisolone and polysorbate 80; and 
b) sterilizing the aqueous slurry by moist heat sterilization to form a sterile slurry, wherein the sterilization of the aqueous slurry is performed under homogenization and/or a nitrogen atmosphere and the moist heat sterilization comprises heating the aqueous slurry to a temperature of about 115°C to about 128°C for about 15 to 60 minutes.


Claim 25 reads:
The sterile aqueous slurry of claim 24, wherein the moist heat sterilization comprises heating the aqueous slurry to a temperature of about 122°C for about 15 to 60 minutes.

Reasons for Allowance
The prior art does not teach or motivate a sterile aqueous slurry consisting of methylprednisolone acetate, polysorbate 80 and water wherein the methylprednisolone acetate in the sterile aqueous slurry is in the form of particles having a D90 of between 7.93 microns and 17.30 microns, a D50 of between 3.87 microns and 6.92 microns, and a D10 of between 1.77 microns and 2.77 microns, the concentration of methylprednisolone acetate in the slurry is about 80 mg/ml or about 160 mg/ml, and the concentration of polysorbate 80 in the slurry is about 3.88 mg/ml or about 3.76 mg/ml. Applicant has achieved a sterile methylprednisolone acetate composition with good and chemical stability even after moist heat sterilization that is previously known to produce particle sizes that are too large. Applicant’s sterile injectable suspension provides surprising and unexpected results which are the composition not losing potency or go through significant particle size change upon moist heat sterilization. Applicant’s Affidavit 132 filed on 01/27/2021 provides evidence regarding methylprednisolone acetate resulting in undesirable increase in particle size (pages 3-4 points 4-7) in prior art. In light of the stability data provided in table 1, particle size data provided in table 2 of the instant specification, and due to the “consisting of” language used in claim 1, the instant invention is determined to be novel. 

Conclusion
	Claims 1, 6, 9-12, 16-18, and 21-25 are allowed with examiner’s amendments above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613